Citation Nr: 0518360	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia (an "acquired psychiatric 
disorder").

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's application to reopen 
a claim for service connection for paranoid schizophrenia.  
The veteran testified before the Board at a hearing held via 
videoconference from the RO in February 2005.

The Board notes that in January 2004, the veteran withdrew 
his appeal of the RO's decision that denied service 
connection for PTSD.  As that issue was withdrawn prior to 
certification of the appeal to the Board, no further action 
is necessary.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran has been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  The claim for service connection for paranoid 
schizophrenia was most recently denied by VA in an April 2000 
decision that the veteran did not appeal.

3.  Evidence submitted since the prior final decision of 
April 2000 was not previously submitted to agency 
decisionmakers; by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened; 
and raises a reasonable possibility of substantiating the 
claim.

4.  Paranoid schizophrenia, including headaches, was first 
manifested more than one year after the veteran's service, 
and it has not been related by competent evidence to his 
active service or to any incident therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for paranoid 
schizophrenia, including headaches, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Paranoid schizophrenia, including headaches, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1982, the RO denied a claim for service connection 
for a nervous condition (paranoid schizophrenia).  The 
veteran did not appeal that determination, and it thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  The RO has 
repeatedly denied the request to reopen this claim.  

Several guiding laws and regulations apply in the context of 
applications to reopen previously denied claims.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  The Board must consider the evidence 
added to the record since the last final decision.  The 
evidence received after the last final decision is presumed 
credible for the limited purpose of reopening a claim unless 
it is inherently false or untrue or is beyond the competence 
of the person making the assertion.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  This version of the regulation 
applies to applications to reopen filed on or after August 
29, 2001.

Within this overall framework for determining whether new and 
material evidence has been submitted, the Board also 
considers the relevant laws pertaining to service connection.  
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In the case of veterans with at least 90 days of service in 
wartime or after December 31, 1946, service connection may 
also be presumed where certain listed conditions, including 
psychoses, were manifested to a compensable degree within one 
year after separation from service.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As noted above, there have been several final decisions 
involving the veteran's claim for service connection for 
schizophrenia.  The RO denied an application to reopen the 
claim for service connection for schizophrenia in July 1982.  
The veteran did not appeal this decision, which thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  The RO declined 
to reopen the claim for service connection for a nervous 
condition in both July 1983 and July 1984.  The RO again 
declined to reopen the claim for service connection for 
schizophrenia in April 1989.  The veteran did not appeal this 
decision, which thus became final.  See 38 U.S.C.A. § 7105.  
In February 1991, the RO again denied reopening of the claim.  
The veteran disagreed with this decision, and the RO issued 
him a statement of the case (SOC).  However, he did not 
complete the appeal by filing a substantive appeal after the 
issuance of the SOC.  See 38 U.S.C.A. § 7105.  The RO denied 
the veteran's application to reopen his claim for service 
connection for a nervous condition in January 1993; the RO 
noted that the Nashville, Tennessee, VA Medical Center had 
notified the RO that its records started in 1975.  The 
veteran did not appeal this decision, which thus became 
final.  See 38 U.S.C.A. § 7105.  In December 1999, by letter, 
the RO again denied an application to reopen the claim for 
service connection for schizophrenia.  On further review in 
April 2000, the RO again denied the application to reopen 
this claim.  The veteran did not appeal these decisions, 
which thus became final.  See 38 U.S.C.A. § 7105.  Thus, the 
most recent final denial was in April 2000.

The veteran again sought to reopen his claim for service 
connection for schizophrenia in March 2002 (he referred to 
the issue as one involving PTSD).  In determining whether new 
and material evidence has been submitted to reopen the claim 
for service connection for schizophrenia, the Board considers 
the evidence that was before VA at the time of the most 
recent final denial (in April 2000) and the evidence that VA 
has received since that denial.

At the time of the last prior final denial, the evidence 
included the veteran's service medical records, numerous VA 
medical records, and his many statements.  

There are no psychiatric diagnoses, such as schizophrenia, in 
any of the service medical records.  On his separation 
medical history report, the veteran commented that he was not 
feeling too well, and he indicated that he had had loss of 
memory or amnesia; he denied having had depression or 
excessive worry or nervous trouble of any sort.  He also 
denied having been hospitalized.  On the accompanying medical 
examination report, the examiner found his psychiatric system 
to be normal; he described no psychiatric symptoms during 
service.

The medical records before VA at the time of the most recent 
final denial in April 2000 primarily included records from 
1974 to 1994.  However, since the April 2000 denial, VA has 
received extensive medical records from this same period 
(1974 to 1994) that were not before VA prior to the April 
2000 denial, as well as medical records dated after 1994.  
First, the Board considers the evidence before VA previously.  

In October 1975, the veteran was hospitalized at a VA 
facility; he had been found in a dazed condition beside a car 
in the hospital's ambulance entrance; he complained of having 
been stabbed.  The pertinent diagnosis was mild psychotic 
reaction.  

On VA treatment in February 1977, he reported that he had 
been psychiatrically hospitalized for six months while 
stationed in Korea during active service.  

The veteran was hospitalized at a VA facility in May and June 
1982; that was his third admission at that hospital, but he 
had been a "very frequent Triage customer for the past 8 
years," with complaints including anxiety, frequent 
headaches, somatic complaints, and nervousness.  The 
discharge summary noted that the veteran had spent six months 
in a Korean hospital for blood pressure and nerves; it was 
noted that this had been a psychiatric admission.  The 
discharge summary also stated that the veteran's first 
hospitalization there had been in October 1975, for a left 
hand laceration and a mild psychotic reaction.

During VA hospitalization for paranoid schizophrenia in 
February 1989, the veteran had reported that his past 
psychiatric history included schizophrenia near the time of 
his active service which was "not service-related by his 
account."  Such facts only provide evidence against this 
claim. 

On VA hospitalization for paranoid schizophrenia in October 
1989, it was noted that the veteran's initial psychotic break 
had been in 1974 (consisting primarily of auditory and visual 
hallucinations).  

On VA hospitalization in July 1991, the veteran reported that 
he had served in combat during service and that his 
schizophrenic symptoms had started then; he stated that he 
had quit service because of psychotic symptoms.  On VA 
hospitalization in August 1991, his past psychiatric history 
noted that his schizophrenia started in 1972 and that was 
initially treated with Trilifon.

Also of record at the time of the April 2000 RO denial was 
the veteran's testimony at a November 1989 RO hearing in 
connection with a claim for non-service-connected VA pension 
benefits.  He testified about his service in Korea, including 
his hallucinations, nervous problems, and hospitalization.  

Since the most recent final denial in April 2000, the 
evidence received includes many more VA medical records, 
including letters from a treating VA psychiatrist, his 
service personnel records, and more statements and testimony 
from the veteran.  

The veteran's service personnel records indicated that he was 
a grenadier, scout driver, and machine gunner while stationed 
in Korea during his active duty; however, there is no mention 
of any combat during this time.  In July 1973, he struck a 
fellow soldier in the eye after being told that he could have 
only one piece of cake at the mess hall.  These records also 
include an August 1973 memorandum indicating that the veteran 
was transferred to a different company in service as a 
"rehabilitative transfer," and that he was a substandard 
soldier.  The veteran was described as a passive person who 
frequently became very aggressive and insubordinate.  He 
apparently claimed to have mental problems and had allegedly 
seen three different psychologists for his explosive 
behavioral actions.  The commander of the unit recommended 
administrative separation.   

VA records from 1974 to 2002 document many hospitalizations 
for various problems, such as schizophrenia, mixed 
personality disorder with passive-dependent features, and 
cocaine and cannabis abuse.  

The veteran was seen for headaches, tension, and anxiety in 
December 1974.  At that time, he indicated that the headaches 
had been present three to four weeks after service and had 
been occurring over the past year.  In January 1975, the 
veteran was treated for a black-out; he reportedly had had 
frequent black-outs in service and three in the past year.  
In February 1975, the veteran reported that he had been 
having headaches since two or three weeks after active 
service; there also was a  diagnosis of anxiety.  On VA 
treatment in March 1975, there was an impression of headaches 
that were possibly vascular.  He complained of headaches in 
May 1975; there was a question of anxiety.  In August 1975, 
it was noted that he had been seen by VA 15 times since 
January 1975 for generalized headaches; the impression was 
chronic anxiety neurosis manifested by various complaints, 
especially headaches.  

A medical certificate from October 1975 indicated that the 
veteran had a psychiatric history and that his old chart had 
been lost.

On hospitalization in July 1983, the veteran reported that he 
had been hospitalized while in the Army in Europe.  Other 
progress notes from this time indicate that he had been 
hospitalized for psychiatric reasons while in the Army (1972-
73) and twice since (most recently in 1980).  Another note 
refers to two VA hospitalizations in 1975 and 1978 (of which 
only the 1975 hospitalization was documented) and a three-
month psychiatric hospitalization for nerves and high blood 
pressure while in service in Korea.

On hospitalization in July 1984, the veteran reported that 
his first hallucinations had been in service when he saw 
elephants and heard voices telling him to shoot them.  Other 
records from this time reiterate this account from the 
veteran.  

In December 1985, according to a medical student's note, the 
veteran had had a long history of psychiatric problems that 
had started in 1973 during service; the veteran had told the 
student that he had been "trained to kill" and that he had 
spent the last three months of his active service in a 
hospital in Korea because of a nervous condition.  

When the veteran was hospitalized for paranoid schizophrenia 
in July and August 1990, he stated that his problems had 
existed for the last 15 years (i.e., since 1975).  He also 
stated that he was in combat during service.

In February 1991, the veteran wrote that he had been 
hospitalized at a  U.S. Army hospital in Seoul, Korea, for 
more than two months.  

According to a September 1992 VA hospitalization discharge 
summary, the veteran had a 20-year history of schizophrenia.

On psychological consultation in January 2002, the veteran 
indicated that he had had psychiatric symptoms since service.

A November 2002 progress note attributed the veteran's 
headache to degenerative joint disease of his neck.  

In response to the RO's request for treatment records from 
January 1973 to the present, the VA Medical Center in 
Nashville, Tennessee, replied in March 2003 that it had "no 
perpetualized records." 

In March 2003, his treating VA psychiatrist, Edward Harvey, 
M.D., commented that the veteran had first started having 
visual and auditory hallucinations while stationed in Korea 
during active duty; Dr. Harvey also indicated that the 
veteran's first psychiatric admission had been in Seoul.  Dr. 
Harvey stated that he had recommended that the veteran pursue 
service connection for schizophrenia, rather than for PTSD.  
Dr. Harvey reiterated this opinion in a January 2004 letter.  
He also indicated that his information about the veteran's 
first psychiatric hospitalization at a medical facility in 
Seoul during active duty was based on the veteran's account.  

At the videoconference hearing before the Board in February 
2005, the veteran testified that he had been treated for 
schizophrenia soon after service by VA.

The Board concludes that the medical records received since 
April 2000, which are extensive, are new and material.  While 
some of them are duplicative, others are not.  Also, while 
some are clearly based on the veteran's previously rejected 
assertions that he was hospitalized for several months during 
service for psychiatric reasons, others of these records 
refer to a history of schizophrenia dating back to 1972 or 
psychotic episodes as early as 1974, which could be within 
one year after the veteran's active service.  See 38 C.F.R. 
§ 3.307(a), 3.309(a).  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the U.S. Court of Appeals for Veterans Claims 
(Court)  in Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, there is no prejudice to the veteran in the 
Board's adjudication of the claim for service connection on 
the merits.  As stated by the Court:

It is axiomatic that claimants do not submit 
claims merely for the reopening of their 
previously and finally denied claims.  Rather, 
they submit claims for VA benefits, which, in 
cases of previously and finally denied claims, 
implicate both the question of whether there is 
new and material evidence to reopen the claim and 
the question of whether, upon such reopening, the 
claimant is entitled to the requested benefits.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
overall "matter" of service connection for schizophrenia 
actually encompasses the question of whether new and material 
evidence has been submitted to reopen such a claim.

Second, the RO and the Board in effect informed the veteran 
of all applicable laws and evidentiary requirements.  The RO 
sent the veteran correspondence in May 2002 and March 2003 
that generally discussed the types of evidence needed and the 
applicable laws in layman's terms.  In addition, the RO sent 
the veteran SOC that discussed the applicable laws that not 
only govern reopening of claims but also govern service 
connection in general.  The RO also considered the evidence 
in toto.  Moreover, the Board generally guided the veteran at 
the February 2005 hearing in terms of what evidence was 
necessary to support all aspects of his claim, including the 
overall "matter" of service connection.  Thus, the Board 
may discuss the merits of the veteran's claim for service 
connection for paranoid schizophrenia.  See VAOPGCPREC 16-92 
(July 24, 1992). 

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran has provided statements on this issue before both the 
Board and the RO and has reviewed all evidence before the 
Board at this time.  The veteran's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.

Consequently, the Board finds that the veteran would not be 
prejudiced by the adjudication of his claims at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claims of entitlement to service 
connection on a de novo basis.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999)

As the above evidence demonstrates, there was no actual 
evidence of any psychiatric disturbance during the veteran's 
active service.  In one report, the veteran said that he had 
had mental problems and that he had been seen by three 
different psychologists.  However, the record does not bear 
that out.  Indeed, on his separation medical history report, 
the veteran denied ever having been hospitalized.  The 
veteran's service medical records appear to be complete, 
especially when the absence of any pertinent notations on the 
separation medical reports is considered.  The Board finds 
that the veteran's statements regarding his alleged treatment 
in service for this condition are entitled to very limited 
probative weight. 

The earliest reference to any psychotic episode is more than 
one year after service.  Although there is one mention in VA 
medical records of a psychotic episode in 1974, it was not 
actually until October 1975 that the veteran presented to a 
VA hospital with a stab wound and suffering from a mild 
psychotic reaction.  That incident occurred more than one 
year after separation from service.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  There also is an indication that the 
veteran was seen 15 times by VA between January 1975 and 
August 1975 because of headaches; the diagnosis included 
chronic anxiety neurosis.  However, this too occurred more 
than one year after the veteran's separation from service.  

The Board must note the lapse of several years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In the many years since service, the VA medical records 
certainly show that the veteran has had a significant 
problems with paranoid schizophrenia.  He has been 
hospitalized many times and for extensive lengths of time.  
At various points, those medical records (progress notes, 
discharge summaries, even letters from a VA psychiatrist 
recently) have recounted the veteran's account of having been 
hospitalized for quite some time during service because of 
psychiatric symptoms or his account of having had 
schizophrenia ever since service.  However, in a nutshell, 
the actual medical evidence does not corroborate any aspect 
of the veteran's account.  There was no recorded 
hospitalization in service.  There was no recorded treatment 
for psychiatric symptoms in service.  If fact, the veteran, 
during his separation examination, denied such treatment. 
  
The veteran's very inconsistent accounts undermine the 
veteran's credibility and his overall claim.  For instance, 
he has stated at various times that he was hospitalized in 
service for either two, three, or six months.  He has 
maintained that he participated in combat, even though his 
service personnel records do not support that.  He has 
usually indicated that he was hospitalized while stationed in 
Korea during service, but on at least one occasion he stated 
that the hospitalization was in Europe.  In sum, the Board 
cannot accept the veteran's account since it is not credible.  
Consequently, the Board cannot accept the medical records 
that merely repeat or echo the erroneous factual premise 
(i.e., the veteran's non-credible account).  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

The Board has also considered whether any of those medical 
records might be predicated on an account other than the 
veteran's rejected assertions.  However, there is no evidence 
that any of the medical records included a review of the 
actual service medical records.  Thus, when various medical 
professionals merely reiterate the veteran's account that his 
schizophrenia started in service, they are reprising a non-
credible account.

The Board has also considered the veteran's contention that 
certain medical records are missing.  Specifically, he argues 
that he was treated by VA soon after service.  But there is 
no evidence that he was treated for psychiatric symptoms (or 
even for the headaches that were at the crux of an August 
1975 diagnosis of chronic anxiety neurosis) until at least 
January 1975, that is, more than one year post-service.  The 
Board has conducted an extensive review of the various 
requests for VA medical records as well as the contents of 
the records received.  None of them points to any earlier 
medical records that might have suggested the possibility of 
treatment for psychosis or schizophrenia in service or within 
one year thereafter.  In fact, the evidence, as cited above, 
including the veteran's own statement in August 1973, notes 
significant evidence that supports a finding that no such 
treatment occurred. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's paranoid schizophrenia, including headaches, 
was not incurred in or aggravated by service; moreover, it 
was not manifested to a compensable degree within one year 
after service.  Since the preponderance of the competent, 
credible evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under these 
criteria, the notice must be provided before the adverse 
determination on appeal and must: (1) inform a claimant about 
the information and evidence not of record that is necessary 
to substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the initial unfavorable decision was in April 
2003, that is, after the VCAA's enactment on November 9, 
2000.  However, even under Pelegrini, the notices regarding 
the veteran's claim informed him of the bases for the 
relevant decision, what types of evidence would be needed, 
and how the evidence would be secured.  The Board also 
concludes that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran was harmless because 
of the extensive, thorough, and informative notices provided 
to him throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  The RO sent the veteran correspondence in May 
2002 and March 2003; and a statement of the case in April 
2004.  The correspondence and adjudicative documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claims.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  The VA has obtained all of the identified medical 
records that are available.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies are harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran that could be obtained and he was examined for VA 
purposes.  Thus, VA also satisfied its "duty to assist" the 
veteran in securing relevant evidence.




ORDER

The claim for service connection for paranoid schizophrenia 
is reopened; to that extent alone, the appeal is granted.

Service connection for paranoid schizophrenia and headaches 
is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


